NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Noel Gordanier on 8/17/2022.
The application has been amended as follows: 

2.	(Currently Amended) A computer-implemented method comprising: 	a first user input an annotation to content, interacted with [[the]] a republish control included in the content, and specified a group of users for sharing the content, wherein receiving the indication that the first user interacted with the republish control comprises receiving an indication that the first user interacted with the republish control outside of a particular social network to which the specified group of users are members, wherein each user of the group of users has previously subscribed to a social network activity stream of the first user; 	creating, by the one or more servers, first annotated content that includes (i) an embedded republish control, (ii) the content, (iii) a number of users who have shared the content with other users, and (iv) the annotation input by the first user; 	posting, by the one or more servers and to respective social network activity streams of the first user and of users in the specified group of users, the first annotated content that includes (i) the embedded republish control, (ii) the content, (iii) the number of users who have shared the content with other users, and (iv) the annotation input by the first user, wherein posting the first annotated content comprises posting the first annotated content within the particular social network to which the first user and the specified group of users are members, wherein viewability of each of the social network activity streams is limited to a user who owns the social network activity stream and to other users who have subscribed to the social network activity stream, and wherein the content of each of the social network activity streams is distinct from the content of other social network activity streams;  	receiving an indication that a given user from among the group of users input a different annotation in an input control that is separate from the annotation input by the first user, and interacted with the republish control embedded in the first annotated content;  	creating, by the one or more servers, second annotated content that includes (i) the embedded republish control, (ii) the content, (iii) the number of users who have shared the content with other users, and (iv) the annotation input by the first user, and the different annotation input by the given user;  	posting, by the one or more servers and to respective social network activity streams of the first user and the given user, the second annotated content that includes (i) the embedded republish control, (ii) the content, (iii) the number of users who have shared the content with other users, and (iv) the annotation input by the first user, and the different annotation input by the given user; and 	distributing, by the one or more servers and to the first user, an email that includes an indication that the social network activity stream of the first user has been updated to include the second annotated content that includes the different annotation input by the given user.	
3.	(Cancelled)

4.	(Cancelled)

5.	(Currently Amended) The method of claim [[4]] 2, wherein posting the first annotated content comprises posting the annotated content to respective social network activity streams of the first user and the specified group of users within the particular social network.

9.	(Currently Amended) A system, comprising: 	one or more servers; and 	a memory device connected to the one or more servers, the memory device storing instructions that, when executed by the one or more servers, cause the one or more servers to perform operations including: 		a first user input an annotation to content, interacted with [[the]] a republish control included in the content, and specified a group of users for sharing the content, wherein receiving the indication that the first user interacted with the republish control comprises receiving an indication that the first user interacted with the republish control outside of a particular social network to which the specified group of users are members, wherein each user of the group of users has previously subscribed to a social network activity stream of the first user; 		creating, by the one or more servers, first annotated content that includes (i) an embedded republish control, (ii) the content, (iii) a number of users who have shared the content with other users, and (iv) the annotation input by the first user; 		posting, by the one or more servers and to respective social network activity streams of the first user and of users in the specified group of users, the first annotated content that includes (i) the embedded republish control, (ii) the content, (iii) the number of users who have shared the content with other users, and (iv) the annotation input by the first user, wherein posting the first annotated content comprises posting the first annotated content within the particular social network to which the first user and the specified group of users are members, wherein viewability of each of the social network activity streams is limited to a user who owns the social network activity stream and to other users who have subscribed to the social network activity stream, and wherein the content of each of the social network activity streams is distinct from the content of other social network activity streams;  		receiving an indication that a given user from among the group of users input a different annotation in an input control that is separate from the annotation input by the first user, and interacted with the republish control embedded in the first annotated content;  		creating, by the one or more servers, second annotated content that includes (i) the embedded republish control, (ii) the content, (iii) the number of users who have shared the content with other users, and (iv) the annotation input by the first user, and the different annotation input by the given user;  		posting, by the one or more servers and to respective social network activity streams of the first user and the given user, the second annotated content that includes (i) the embedded republish control, (ii) the content, (iii) the number of users who have shared the content with other users, and (iv) the annotation input by the first user, and the different annotation input by the given user; and 		distributing, by the one or more servers and to the first user, an email that includes an indication that the social network activity stream of the first user has been updated to include the second annotated content that includes the different annotation input by the given user.
10.	(Cancelled)

11.	(Cancelled)

12.	(Currently Amended) The system of claim [[11]] 9, wherein posting the first annotated content comprises posting the annotated content to respective social network activity streams of the first user and the specified group of users within the particular social network.

16.	(Currently Amended) A non-transitory computer readable medium storing instructions that when executed by one or more data processing devices cause the one or more data processing devices to perform operations comprising: 	a first user input an annotation to content, interacted with [[the]] a republish control included in the content, and specified a group of users for sharing the content, wherein receiving the indication that the first user interacted with the republish control comprises receiving an indication that the first user interacted with the republish control outside of a particular social network to which the specified group of users are members, wherein each user of the group of users has previously subscribed to a social network activity stream of the first user; 	creating, by the one or more servers, first annotated content that includes (i) an embedded republish control, (ii) the content, (iii) a number of users who have shared the content with other users, and (iv) the annotation input by the first user; 	posting, by the one or more servers and to respective social network activity streams of the first user and of users in the specified group of users, the first annotated content that includes (i) the embedded republish control, (ii) the content, (iii) the number of users who have shared the content with other users, and (iv) the annotation input by the first user, wherein posting the first annotated content comprises posting the first annotated content within the particular social network to which the first user and the specified group of users are members, wherein viewability of each of the social network activity streams is limited to a user who owns the social network activity stream and to other users who have subscribed to the social network activity stream, and wherein the content of each of the social network activity streams is distinct from the content of other social network activity streams;  	receiving an indication that a given user from among the group of users input a different annotation in an input control that is separate from the annotation input by the first user, and interacted with the republish control embedded in the first annotated content;  	creating, by the one or more servers, second annotated content that includes (i) the embedded republish control, (ii) the content, (iii) the number of users who have shared the content with other users, and (iv) the annotation input by the first user, and the different annotation input by the given user;  	posting, by the one or more servers and to respective social network activity streams of the first user and the given user, the second annotated content that includes (i) the embedded republish control, (ii) the content, (iii) the number of users who have shared the content with other users, and (iv) the annotation input by the first user, and the different annotation input by the given user; and 	distributing, by the one or more servers and to the first user, an email that includes an indication that the social network activity stream of the first user has been updated to include the second annotated content that includes the different annotation input by the given user.	
17.	(Cancelled)

18.	(Cancelled)

19.	(Currently Amended) The non-transitory computer readable medium of claim [[18]] 16, wherein posting the first annotated content comprises posting the annotated content to respective social network activity streams of the first user and the specified group of users within the particular social network.


Allowable Subject Matter
Claims 2,5-9,12-16 and 19-22 are allowed.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Prior art(s) include(s):

Guido et al (US 2011/0066636) is considered the closest prior art. Guido generally teaches a manner for a user to access content and attach comments to the content. Further the user can then share the content with the attached comments with other contacts of the user and allow the other users to also attach additional comments and further share the content. Bouta et al  (US 2012/0054010) generally teaches an embedded republish control in content. Toledano (US 2008/0009272) teaches providing an email to subscribers when a content update has occurred. Sinha (US 2012/0016948) teaches only allowing user who have subscribed to a content poster on a social network being able to access the content. “Retweet Counter” – (https://web.archive.org/web/20101006024512/https://zeroanthropology.net/2010/09/11/patriotism-and-twitter-sauberung-keeping-the-wrong-words-out-of-view/) – teaches providing a count of the number of times content has been shared.While each limitation can be found in the prior art the examiner finds that the combination of limitations renders the claims non-obvious. As a result such rejections regarding prior art have been withdrawn.

With regard to 35 USC 101: The claims include appending annotations to content and providing various interface components in how those annotations are displayed and added to. Further, the content item includes an embedded republish control for sharing the content with other users. The process thus includes a combination of additional elements that provide a practical application as they go beyond generally implementing an abstract idea on a generic computer and go beyond general linking to a computing environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688